IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Curtiss R. Justus,                   :
                                     :
                     Petitioner      :
                                     :
             v.                      : No. 1556 C.D. 2015
                                     :
Workers’ Compensation Appeal         :
Board (Bay Valley Foods),            :
                                     :
                     Respondent      :




                                  ORDER


      AND NOW, this 22nd day of November, 2016, it is ordered that the above-
captioned Memorandum Opinion, filed August 10, 2016, shall be designated
OPINION and shall be REPORTED.



                                  _______________ ______________________
                                  JAMES GARDNER COLINS, Senior Judge